Citation Nr: 1628839	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of pilonidal cyst, to include scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from November 1964 to November 1966.

This matter comes to the Board of Veterans' Appeal (Board) from an April 2010 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

In his March 2012 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  The requested hearing was scheduled for January 2015; however, the Veteran did not appear for the hearing.  The Veteran did not request a postponement or explain his absence.  Under these circumstances, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.702.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The Veteran's pilonidal cyst is manifested subjectively by complaints of recurrent painful scar and objectively by one linear scar that measured 3 centimeters long with no recurrent bleeding or drainage.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, entitlement to a 10 percent rating for recurrent pilonidal cyst is warranted for the entire period on appeal.  See 	 	 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7800-7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015). 

The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 	 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. 	 	 § 3.159(b)(3).  Therefore, in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

A February 2012 SOC adjudicated this downstream claim after the Veteran had expressed his timely disagreement with the initial noncompensable ratings assigned for his residuals of residuals of pilonidal cyst.  Therefore, he has received all essential notice, he has had a meaningful opportunity to participate effectively in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  The Veteran has not alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  The RO obtained the Veteran's service treatment records (STRs), post-service VA treatment records and afforded the Veteran a VA examination in May 2011.  The Board finds that this examination report contains the necessary findings to fully and adequately determine the rating warranted for the service-connected disability.  The Board finds that the duty to assist and been met and the evidence does not show a worsening since this last examination.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  VA has complied with all procedural due process requirements. 

Merits of the Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (West 2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 	
38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for an increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's disability is rated under DC 7803-7805 as residuals of pilonidal cyst, to include scar.  Pursuant to this code, skin disabilities, to include scars (including linear scars) and other effects of scars are evaluated under diagnostic codes 7800, 7801, 7802 and 7804 as appropriate.  In this case, the appropriate rating code for the Veteran's disability is DC 7804.

Pursuant to DC 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful; a 20 percent rating is assigned for three or four scars that are unstable or painful; and a 30 percent rating is assigned for five or more scars that are unstable or painful.

The Veteran was afforded a VA examination in March 2010.  The examiner observed that the Veteran had a well healed, linear, non-tender scar over his tailbone (coccyx) that was approximately 3 centimeters long.  The examiner noted that there was no sign of recent or developing abscess.  The Veteran complained of recurrent pain in the pilonidal region.

The Veteran was afforded another VA examination in May 2011.  On examination, the examiner noted the Veteran's report of spontaneous drainage of the cyst during service.  The Veteran did not report any recurrences of a pilonidal cyst and denied bleeding and drainage.  The Veteran reported intermittent pain at unprecedented intervals.  The examiner noted that there was no externally visible evidence of a pilonidal cyst and no objective evidence of a scar.  He diagnosed the Veteran with a pilonidal cyst based on the Veteran's report; however, he found no objective evidence of the cyst.  He also diagnosed the Veteran with chronic pain syndrome of unknown etiology.

VA treatment records are silent for complaints of symptoms, treatment or diagnoses of a pilonidal cyst or any residuals of a pilonidal cyst.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating under Diagnostic Code 7804 is warranted for the entire period on appeal.  See 38 U.S.C.A § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In this regard, the Board notes that during both VA examinations, the Veteran reported recurrent pain in his same area.  The March 2010 examiner noted a single linear scar that measured 3 centimeters.  The Veteran has only been shown to have this single scar, thus a higher rating is not warranted under Diagnostic Code 7804.

The Board considered the applicability of other Diagnostic Codes.  DC 7800 is inapplicable as it pertains to scars of the head, face, or neck.  DC 7801 and 7802 would not afford the Veteran any benefit, as a compensable rating under 7801 requires an area or areas of at least 6 square inches; the Veteran's scar has not been shown to be any larger than 3 centimeters long.  Similarly, a compensable rating under 7802 requires an affected area or areas of 144 square inches.  The Board also considered Diagnostic Code 7806, concerning dermatitis or eczema.  Still, the Veteran's pilonidal cyst has not been shown to cover at least 5 percent of the entire body or 5 percent of exposed areas, nor has he been shown to have required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during a 12 month period.

The Board considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture to render the available schedular evaluations for the service-connected pilonidal cyst residuals.  A comparison between the level of severity and symptomatology of the Veteran's service-connected residuals with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran described pain in his coccyx area where the single linear scar has been observed, but no drainage of blood or pus.  DC 7804 provides an adequate schedular evaluation for the Veteran's service-connected disability.  This diagnostic code specific addresses painful scars and this is the remaining symptom of the service-connected disability.  The Board granted a 10 percent rating based on this schedular criteria being satisfied.  Because the schedular rating criteria are adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).



ORDER

An initial 10 percent rating, but no higher, for recurrent pilonidal cyst is granted, effective July 21, 2009.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


